Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 8 is allowed because the prior art of record fails to teach or suggest a control device for a power kite that features each end of a rear pre-line is connected to one end of the control bar, a central part of the pre-line passes through a ring positioned at a rear end of the structure, control lines for a trailing edge of the power kite are connected to attachment points provided on each side of the rear pre-line and control lines for a leading edge of the power kite are connected to an upper end of a front pre-line situated at a front of the structure, a guide positioned at the front of the structure is crossed by the front pre-line.
One prior art of record is Eberle et al. (PGPub #2007/0120016) which does teach a control system for a kite that features a control bar attached to a vertical member with control lines that run from the control device to the leading and trailing edges of the kite, with a control line that goes from the leading edge of the kit, crosses a guide on the structure and connects to the user, but Eberle does not teach that each end of a rear pre-line is connected to one end of the control bar, a central part of the pre-line passes through a ring positioned at a rear end of the structure, control lines for a trailing edge of the power kite are connected to attachment points provided on each side of the rear pre-line, and does not teach that the leading edge control line goes through a separate guide on the front of the structure while the trailing edge control lines go through a ring on the rear of the structure.
Another prior art of record is Logosz et al. (PGPub #2006/0226294) which teaches a control system for a kite that features a control bar attached to a vertical member with control lines that run from the control device to the leading and trailing edges of the kite, but does not teach that each end of a rear pre-line is connected to one end of the control bar, a central part of the pre-line passes through a 
A third prior art of record is Mutzenberg (PGPub #2008/0223989) which teaches a control system for a kite that features a control bar attached to a vertical member with control lines that run from the control device to the leading and trailing edges of the kite, but does not teach that each end of a rear pre-line is connected to one end of the control bar, a central part of the pre-line passes through a ring positioned at a rear end of the structure, control lines for a trailing edge of the power kite are connected to attachment points provided on each side of the rear pre-line and control lines for a leading edge of the power kite are connected to an upper end of a front pre-line situated at a front of the structure, a guide positioned at the front of the structure is crossed by the front pre-line.
None of the prior arts of record teach a rear pre-line that extends from the two end of the control bar and has a central part passing through a ring at the rear of the structure with a control line running from each side of the pre-line to the trailing edge of the kite, and that the control lines attached to the leading  edge runs through a guide on the front of the structure on the opposite side of the structure from the ring that the rear pre-line runs through.  It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify any of the prior arts of records to teach the limitations that are not taught by the original references because no known prior art references cover these deficiencies.
Claims 9-15 are allowed due to their respective dependencies on claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647